Fitzgerald, J.
The opinion of Mr. Justice Greenbaum confirming the inquisition (Law Journal of January 31, 1908), to the extent that it is necessary to be here considered, holds only that as between the petitioner and the respondent the claim of the former for costs and expenses was untenable. The court is now asked by the commissioners to determine the amount each commissioner shall receive as compensation for his services and to direct by which of the parties it shall be paid. “ The finding of sanity,” says the learned justice (supra), “ deprives the court of any control over the property of the respondent, and the authorities seem to be unanimous in the statement that under the circumstances no costs may be charged against the property of the person against whom the proceeding is taken.” Following this rule, which appears to be supported by abundant authority (Carter v. Beckwith, 128 H. Y. 312; Matter of Lofthouse, 3 App. Div. 139; Sander v. Lamer, 101 id. 168), it must be held that respondent is not legally liable. Compensation of commissioners is limited by Rule 71, General Rules of Practice. Matter of Hammond, H. Y. L. J., March 19, 1908. The petitioner alone is liable.
Settle order upon usual notice.